BARRY, Judge,
dissenting.
The defendant’s guilty plea should be vacated.
At the time of her guilty plea, the district ordered a pre-sentence investigation. Sometime following a bench conference, District Attorney Gerry Deegan stated, on the record, as follows:
MR. DEEGAN:
your [sic] Honor, in this matter State of Louisiana, during the course of the PreTrial negotiations with Defense counsel and at times in the presence of Your Honor has always steadfastly stood on the fact that if we reduced the charge of second degree murder of Mr. Kress to manslaughter, the plea agreement would be that Miss Manchester would plead to 21 years, the maximum for a manslaughter plea.
That was my understanding during the course of the negotiations this morning. When she was not sentenced to 21 years, Your Honor afforded her Pre-Sentence Investigation. I contemporaneously noted my objection at that time and said that was not part of the plea bargain. Your Honor denied me at that point the opportunity to have that plea withdrawn and to go to trial, and on that, I take a Writ — ask for time to take writs. We would ask that an evidentiary hearing be scheduled in this courtroom tomorrow and Mr. Calvin Johnson be called as a witness and that Mr. Jim Williams be called as a witness.
*1380THE COURT:
What is the request of the State of Louisiana at this point? What are you asking the Court right now?
MR. DEEGAN:
That the plea of Valerie Manchester for the crime of second degree murder be vacated.
THE COURT:
Pleas of what be vacated?
MR. DEEGAN:
Plea of manslaughter and the crime of second degree murder be vacated. And that the plea is not in conformity with the plea negotiation or plea bargain that the State of Louisiana made Miss Manchester through her attorney, Calvin Johnson.
The majority mischarcterizes the above statements by Deegan to suggest the defendant “had agreed to a penalty of no less than twenty-one years on the manslaughter charge.” The statements do not support that contention.
The record shows that an agreement was made. The State and the defendant attempted to have the guilty plea vacated— the State for fear of a less severe sentence and the defendant for fear of a more severe sentence.
As it happened, the defendant’s fears, rather than the State’s, were realized. The record clearly establishes that an agreement on the sentence was made between the State and defendant.